Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00199-CR

                                      Saul BOSQUEZ,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 17-03-0200-CRA
                          Honorable Lynn Ellison, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED December 18, 2019.


                                               _____________________________
                                               Liza A. Rodriguez, Justice